UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7483



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WENDELL WOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-90, CA-00-718-2)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendall Wood, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Wendell Wood seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.             Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*            See United States v. Wood, Nos. CR-93-20;

CA-00-718-2 (E.D. Va. July 31, 2001).             We dispense with oral argu-

ment       because   the   facts    and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       DISMISSED




       *
       Although we have not determined when the limitations period
accrues for claims raising issues under Apprendi v. New Jersey, 530
U.S. 466 (2000), see United States v. Sanders, 247 F.3d 139, 144
(4th Cir. 2001), we have held, as the district court recognized,
that Apprendi does not apply retroactively on collateral review.
Id. at 151.


                                           2